UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Cenveo, Inc. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) 2670 (Primary Standard Industrial Classification Code Number) 84-1250533 (I.R.S. Employer Identification Number) One Canterbury Green 201 Broad Street Stamford, CT 06901 Telephone No.:(203) 595-3000 Telecopier No.:(203) 595-3074 Attention:General Counsel (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) copies to: Hughes Hubbard & Reed LLP One Battery Park Plaza New York, NY 10004 Telephone No.:(212) 837-6000 Telecopier No.:(212) 422-4726 Attn: Kenneth A. Lefkowitz Charles A. Samuelson Wilmer Cutler Pickering Hale and Dorr LLP 60 State Street Boston, MA02109 Telephone No.:(617) 526-6000 Telecopier No.:(617) 526-5000 Attn: Philip P. Rossetti Jeffrey A. Hermanson Approximate date of commencement of proposed sale of the securities to the public: If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer ý Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender Offer)o Exchange Act Rule 14d-1(d) (Cross-Border Third-Party Tender Offer)o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee Common stock, par value $0.01 per share 9,417,048(a) N/A $33,463,635.72(b) $1,867.27(c) (a) The maximum number of shares of Cenveo common stock estimated to be issuable upon the completion of the merger described herein, which number may be higher or lower in accordance with the formula described below. This number is based on (i) the maximum number of shares of Nashua common stock expected to be outstanding at the time of the merger (i.e., 5,759,662, which is 5,567,737 shares presently outstanding plus 40,475 shares issuable upon vesting of restricted share units plus 151,450 shares that may be issued upon exercise of options) and (ii) an assumed exchange ratio applicable in the merger of 1.635 shares of Cenveo common stock for each share of Nashua common stock (the maximum exchange ratio pursuant to the Agreement and Plan of Merger dated as of May 6, 2009 among Cenveo, NM Acquisition Corp., a wholly-owned subsidiary of Cenveo, and Nashua). (b) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(f)(1) and (3) and Rule 457(c) of the Securities Act of 1933, based on (i) the product of (x) $6.56, the average of the high and low sales prices of Nashua’s common stock on the NASDAQ Global Market on May 26, 2009 and (y) the maximum number of shares of Nashua common stock expected to be outstanding at the time of the merger (i.e., 5,759,662 shares, calculated as described in note (a) above) less (ii) $4,319,747, the amount of cash to be paid by Cenveo in connection with the merger (i.e., the product of $0.75 and (c) Computed in accordance with Rule 457(f) under the Securities Act to be to 0.0000558 multiplied by the proposed maximum aggregate offering price. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE
